ON APPLICATION FOR REHEARING
CARVER, J.
We have re-examined the record in this case and are not satisfied to pronounce final judgment in its present condition. Neither the doctor who first treated plaintiff after his first alleged accident nor the doctors who treated him in Hot Springs nor Shorty Byers who, he says, was with him at the. time of the second alleged accident, testified in the case.
Doctor Kerlin stated that he had a record at the Charity Hospital of the history .given by plaintiff and Would look it up. It was not produced, though.
Plaintiff testified that he had told the doctors at the Charity Hospital of the two alleged accidents. Doctor Kerlin, though not very positive, testified he did not think plaintiff had mentioned the injuries.
This Charity Hospital record, the testimony of Shorty Byers and that of the other *561doctors who treated plaintiff will probably shed a good deal of light on the question, namely, the cause of plaintiff’s disability.
It is likely, too, that the progress of plaintiff’s ailment since the last trial will materially assist the court in arriving' at a proper determination of that question.
Ordinarily a rehearing would have to be granted and a new trial ordered on such rehearing. We think, though, that Subsection 4 of Section 18 of the Workmen’s Compensation Law, being Act No. 20 of 1914, warrants us in ordering the new trial without previously rehearing the case in this court. That subsection reads in part as follows:
“The judge shall not be bound by the usual common law or statutory rules of evidence or by any technical or formal rules of procedure other than .as herein provided. The judge ' shall decide the merits of the controversy as equitably, summarily and simply as may be.”
It is accordingly decreed that the judgment originally rendered herein and the judgment of the District Court be set aside, and that the case be remanded for a new trial in the District Court.